DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 8, 14, 19, 28, 41, 60, 65-69, 72, 73, 76-78, 80, 81, 90, 92, 93, 109 and 110 are pending. 
This application claims priority to U.S. Provisional Patent Application Serial No. 62/716,826, filed August 9, 2018.

Election/Restrictions
Applicant's election without traverse of Group I (Claims 1, 2, 8, 14, 19, 28, 41, 60, 65-69, 70, 72 and 73) in the reply filed on 5/9/2022 is acknowledged.  Claims 76-78, 80, 81, 90, 92, 93, 109 and 110 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 

Information Disclosure Statement
Information Disclosure Statements filed5/9/2022,   been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action.  Documents listed as PCT reports have been considered but have been crossed off of the Form 1449.  
Conti et al in the IDS filed 12/19/2022 is missing. Other documents under Foreign Patent Documents have been considered only on the basis of the provided English abstracts and nothing in the abstracts suggests that the references themselves anticipate or render obvious the instant claims. 
Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below or on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.   Specifically, figures 3A and B contain sequences that are not identified by sequence identifier numbers.  If the sequences can be found in the sequence listing it would be remedial to insert the appropriate SEQ ID NO:s.  If not, a substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, CRF and letter stating that the contents of the sequence listing and the CRF are the same and contain no new matter is required.  
Specifically, the letter stating that the contents of the sequence listing and the CRF are the same must state that there is no new matter by the submission of the sequence listing and CRF.  A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, CRF and letter stating that the contents of the sequence listing and the CRF are the same and contain no new matter is required.  

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 refers to a first ITR and a second ITR. Thereafter these should eb referenced as “the first ITR” and “the second ITR” with articles prior to each individually such as in line 3. For accuracy, line 5 should reference –the nucleotide sequence-- as a nucleotide sequence is embraced by “functional derivative.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 is organized such that the true meaning of the claim is unclear. It is unclear if the items are in the alternative in toto given the occurrence of “or” prior to the last term or if there are alternative groups of limitations. As well, the claim states that the heterologous polypeptide is one of a clotting factor, a growth factor, a hormone, a cytokine, an antibody, a fragment thereof or any combination thereof in lines 8-10. This is repeated a second time in lines 39-42 to what purpose is unclear. Then the remaining 43-49 do not clearly fall into the framework established in both lines 8-10 and 39-42. As recited, it appears all are optional and the heterologous polypeptide has properties found in either lines 7 or lines 8-49 or lines 50-51. This is true of claim 41 where it is unclear what components are meant to be alternatives and which are required. 
Claim 17 is rejected to for recitation that the “vector is depicted in Figure 4”.  Where possible, claims are to be complete in themselves and as such the claims are objected to because they reference table 4 (see MPEP 2173.05(s)). It would be remedial to insert the contents of table 4 into claim 41.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 14, 19, 60, 65-69, 70, 72 and 73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kotin et al  et al (US 20170130245).
Kotin et al teach a nucleic acid comprising at least one ITR with SEQ ID NO:184, found in SEQ ID NOs:49, 51 and 53-59. The nucleic acid comprises a transgene that is heterologous (see e.g. ¶0026). Claim 2 is an optional variable. Claim 8 requires a promoter which is taught by Kotin et al (see e.g. ¶0283). Claim 14 is drawn to optional properties and unclear limitations. It is noted in the instance that not all are optional, that the vector of Kotin et al has introns and as well encodes items such as antibodies, cytokines or clotting factors (see e.g. ¶0253, 0269 or 0333 or 0423). Regarding claim 19, the limitations are optional. It is noted that the genetic cassette can be double-stranded (see e.g. ¶0147) and have UTR sequences (see ¶0262). Regarding claim 60, the required component is mode of delivery which is taught by Kotin et al (see ¶0440). Kotin et a  teaches host cells (¶0382), kits (¶0475) and compositions for treatment (see ¶0245) which would inherently comprise pharmaceutical compositions. The system can be a baculovirus system (see e.g. ¶0039), The nucleic acid can be part of a nanoparticle (see e.g. ¶0419). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 14, 19, 28, 41, 60, 65-69, 70, 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Kotin et al (US 20170130245) in view of Wang and Wilson (U.S. Patent 9,890,365) and Jiang (US 20160296607).
Constructs are known in the art comprising in the 5’ to 3’ orientation- a promoter, an intron a transgene,  a WPRE element, a bGH polyA sequences and a 3’ ITR (see Example 4 of Wang and Wilson). 
As well, Kotin et al teach a clotting factor. Jiang et al each that FVIII is long lasting as an FVIII with an FcRn binding partner (see ¶0021). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to design a construct using the format of Wang and Wilson et al with the coding sequence of Jiang et al given the proven improvements on clotting improvement as demonstrated by the art. Such a modification would have resulted in a method encompassed by claim 28 and 41. As noted above: 1) Kotin et al teach use of the ITRs of the instant claims in a vector 2) Kotin et al cites a clotting factor as a transgene whereas Jiang teaches that an improved clotting factor is FVIII with an FcRn binding partner and 3) an improved construct is a promoter, an intron a transgene,  a WPRE element, a bGH polyA sequences and a 3’ ITR as taught by Wang and Wilson. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded construct would allow improved treatment of clotting issues. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 8, 14, 19, 28, 41, 60, 65-69, 70, 72 and 73 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 and 7-21 of copending Application No. 16/636583.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the cited claims of the instant invention are drawn to GPV ITR and heterologous sequences as are the claims of copending Application No. 16/636583. The difference between the two is the sequences are listed in the instant application whereas in copending Application No. 16/636583, the GPV sequences which correspond to those claimed in the instant application are provided for in the specification. 
	Additionally, if a patent resulting from the instant claims was issued and transferred to an assignee different from the assignee holding the copending Application No. 16/636583, then two different assignees would hold a patent to the claimed invention of copending Application No. 16/636583, and thus improperly there would be possible harassment by multiple assignees.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633